DETAILED ACTION
This office action is a response to the 371 application entering national stage from PCT/CN2017/115235 filed on December 8, 2017.
Claims 1-14 and 16-21 are pending.
Claims 1-14 and 16-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2020, January 15, 2021 and June 6, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 7-10, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Listwin et al. U.S. Patent Application Publication 2017/0351254, hereinafter Listwin, in view of Liu et al. U.S. Patent Application Publication 2020/0209844, hereinafter Liu,  and Luo et al. U.S. Patent Application Publication 2019/0081766, hereinafter Luo.

Regarding Claim 1, Listwin discloses a data transmission method (Abstract; Figure 1, 2, 5 and 6), comprising: 
determining link quality of a first link between an unmanned aerial vehicle (UAV) and a UAV controller, link quality of a second link between the UAV and a base station, and link quality of a third link between the base station and the UAV controller (Figure 1; Paragraph [0032, 0044 and 0053-0056] The UAV control system can choose between a point-to-point radio frequency connection and a cellular data network connection. The decision on which connection is used is based upon the signal strength between the UAV and the base unit controller. When the signal strength is relatively strong (i.e., above a predetermined signal strength), the point-to-point radio frequency is used. When the signal strength is relatively weak (i.e., below a predetermined signal strength), the cellular data network connection is used), 
wherein the first link is a Wireless-Fidelity (WIFI) network communication link and each of the second link and the third link is a mobile network communication link (Figure 1; Paragraph [0032, 0044, 0053-0056 and 0061-0062] The UAV is capable of switching between a point-to-point connection (WiFi) and a data network connection. The data network connection may be a cellular connection; The connection module may have one or more of the following types of connection abilities: Broadband cellular such as 4G LTE, point to point radio, WiFi, Bluetooth, etc. The communication link between computers may include multiple types of links including WiFi, 4G and any combination thereof, for example. A combination of communication links may also include direct RF and cellular data connections for data transmission.);  
and determining one or more data transmission links for data to be transmitted based on the link quality of the first link, the link quality of the second link, and the link quality of the third link (Figure 1; Paragraph [0032, 0044 and 0061-0062] The UAV control system can choose between a point-to-point radio frequency connection and a cellular data network connection. The decision on which connection is used is based upon the signal strength between the UAV and the base unit controller. When the signal strength is relatively strong (i.e., above a predetermined signal strength), the point-to-point radio frequency is used. When the signal strength is relatively weak (i.e., below a predetermined signal strength), the cellular data network connection is used).
Listwin readily discloses the limitations of Claim 1 but may not go into specific detail regarding link quality of a third link between the base station and the UAV controller and determining one or more data transmission links based on the link quality of the first link, the link quality of the second link, and the link quality of the third link.
However, Liu more specifically teaches link quality of a third link between the base station and the UAV controller and determining one or more data transmission links based on the link quality of the first link, the link quality of the second link, and the link quality of the third link (Figure 1 and 2; Paragraph [0058-0065, 0073-0092, 0098 and 0103-0115] Direct communications between a ground control device (UAV controller) and UAV as well as cellular communications between the ground control device (UAV controller) and a relay station (base station) and communications between relay station and UAV; Optionally, the relay station is further configured to detect, in real time, a communication signal strength between the relay station and the unmanned aerial vehicle. Optionally, the preset condition includes one of the following conditions: the communication signal strength between the relay station and the unmanned aerial vehicle is higher than communication signal strengths between other relay stations and the unmanned aerial vehicle and higher than a communication signal strength between the ground control device and the unmanned aerial vehicle by a first threshold; The communication signal strength between the ground control device and the unmanned aerial vehicle is less than a second threshold, and among all relay stations, the communication signal strength between the relay station and the unmanned aerial vehicle is the highest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Listwin with the teachings of Luo. Luo provides a system which is convenient to use and inexpensive, and can increase distance between the unmanned aerial vehicle and a ground control terminal. The system has high networking flexibility, can access public network and reduce ad hoc mode controllable delay, and realizes strong real-time performance and improves real-time image transmission stability (Luo Abstract; Paragraph [0002-0012 and 0067-0068]).
Listwin in view of Liu disclose various ways to determine the link quality of the multiple links but may not get explicit regarding determining link quality of a third link between the base station and the UAV controller.
However, Luo more specifically teaches determining link quality of a third link between the base station and the UAV controller (Paragraph [0027-0029] One of the electronic devices 220(0)-220(3) is selected to relay the MSG1 message from the base station 210 to the electronic device 230 on the basis of various characteristics, such as signal quality, signal interference, history of successful transmissions, stability of potential relay devices, etc. A number of selected relays may be based on various characteristics, such number of available relays, traffic through each relay, signal quality, magnitude of interference, history of successful transmissions, stability of potential relays, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Listwin in view of Liu with the teachings of Luo. Luo provides techniques where the system can enhance existing communication links in providing additional connections to devices that can utilize or demand such links. The drone can move to follow traffic to help with communication congestion during high volume traffic. The channel estimation can compensate for the frequency-domain (Luo Abstract; Paragraph [0010-0012 and 0079]).

Regarding Claim 2, Listwin in view of Liu and Luo disclose the method of Claim 1. Listwin in view of Liu and Luo further disclose wherein determining the one or more data transmission links for the data to be transmitted based on the link quality of the first link, the link quality of the second link, and the link quality of the third link comprises: when the link quality of the first link is greater than a first threshold, determining the WIFI network communication link as the one or more data transmission links; when the link quality of the first link is less than the first threshold and greater than a second threshold, the link quality of the second link is greater than a third threshold and not greater than a fourth threshold, and the link quality of the third link is greater than a fifth threshold and not greater than a sixth threshold, determining the WIFI network communication link and the mobile network communication link as the one or more data transmission links; and when the link quality of the first link is less than the second threshold, the link quality of the second link is greater than the fourth threshold, and the link quality of the third link is greater than the sixth threshold, determining the mobile network communication link as the one or more data transmission links (Liu Figure 1; Paragraph [0032, 0044 and 0061-0062] The UAV control system can choose between a point-to-point radio frequency connection and a cellular data network connection. The decision on which connection is used is based upon the signal strength between the UAV and the base unit controller. When the signal strength is relatively strong (i.e., above a predetermined signal strength), the point-to-point radio frequency is used. When the signal strength is relatively weak (i.e., below a predetermined signal strength), the cellular data network connection is used); Liu Figure 1 and 2; Paragraph [0058-0065, 0073-0092, 0098 and 0103-0115] Direct communications between a ground control device (UAV controller) and UAV as well as cellular communications between the ground control device (UAV controller) and a relay station (base station) and communications between relay station and UAV; Optionally, the relay station is further configured to detect, in real time, a communication signal strength between the relay station and the unmanned aerial vehicle. Optionally, the preset condition includes one of the following conditions: the communication signal strength between the relay station and the unmanned aerial vehicle is higher than communication signal strengths between other relay stations and the unmanned aerial vehicle and higher than a communication signal strength between the ground control device and the unmanned aerial vehicle by a first threshold; The communication signal strength between the ground control device and the unmanned aerial vehicle is less than a second threshold, and among all relay stations, the communication signal strength between the relay station and the unmanned aerial vehicle is the highest)).

Regarding Claim 3, Listwin in view of Liu and Luo disclose the method of Claim 2. Listwin in view of Liu and Luo further disclose wherein the first threshold, the second threshold, the third threshold, the fourth threshold, the fifth threshold, and the sixth threshold are set by at least one of the base station or the UAV controller (Listwin Paragraph [0044] The UAV control system can choose between a point-to-point radio frequency connection and a cellular data network connection. The decision on which connection is used is based upon the signal strength between the UAV and the base unit controller. When the signal strength is relatively strong (i.e., above a predetermined signal strength), the point-to-point radio frequency is used. When the signal strength is relatively weak (i.e., below a predetermined signal strength), the cellular data network connection is used; Liu Figure 1 and 2; Paragraph [0011-0014 and 0112-0116] When the unmanned aerial vehicle flies to a location on the link (1) at which a signal is relatively weak (for example, the unmanned aerial vehicle is blocked and beyond a line of sight), if a relay station 1 satisfies a preset condition, a space link (2) is switched to for communication between the relay station 1 and the unmanned aerial vehicle, and an uplink signal and/or a downlink signal is transmitted. The preset condition may be set according to an actual situation; Luo Paragraph [0027]).

Regarding Claim 7, Listwin in view of Liu and Luo disclose the method of Claim 1. Listwin in view of Liu and Luo further disclose wherein determining the link quality of the third link between the base station and the UAV controller comprises: receiving the link quality of the third link from the UAV controller (Liu Paragraph [0114] When one of the relay stations is determined to satisfy the preset condition, for example, when a remote control signal strength detected by this relation station is higher than signal strengths detected by remaining relay stations (including the ground control device) by a threshold (which is set based on an actual test requirement, for example, may be set to 6 dB), remote control signal communication between the ground control device and the unmanned aerial vehicle is forwarded by the relay station, to ensure best remote control signal quality of the unmanned aerial vehicle. For example, when the ground control device communicates with the unmanned aerial vehicle by using the radio link (1), if the ground control device detects that a signal strength received from the unmanned aerial vehicle is −90 dBm, and the relay station 1 detects that a remote control signal strength received from the unmanned aerial vehicle by using the radio link (2) is −84 dBm, the ground control device delivers a synchronization instruction to instruct the relay station 1 and the unmanned aerial vehicle to be synchronized, and the ground control device receives a signal from the unmanned aerial vehicle by using only the radio link (1); Luo Paragraph [0027-0029] One of the electronic devices 220(0)-220(3) is selected to relay the MSG1 message from the base station 210 to the electronic device 230 on the basis of various characteristics, such as signal quality, signal interference, history of successful transmissions, stability of potential relay devices, etc. A number of selected relays may be based on various characteristics, such number of available relays, traffic through each relay, signal quality, magnitude of interference, history of successful transmissions, stability of potential relays, etc).

Regarding Claim 8, Listwin discloses an unmanned aerial vehicle (UAV), comprising: a processor; and a memory storing instructions executable by the processor (Abstract; Figure 1, 2, 5 and 6), wherein the processor is configured to: 
determine link quality of a first link between the UAV and a UAV controller, link quality of a second link between the UAV and a base station, and link quality of a third link between the base station and the UAV controller (Figure 1; Paragraph [0032 and 0044] The UAV control system can choose between a point-to-point radio frequency connection and a cellular data network connection. The decision on which connection is used is based upon the signal strength between the UAV and the base unit controller. When the signal strength is relatively strong (i.e., above a predetermined signal strength), the point-to-point radio frequency is used. When the signal strength is relatively weak (i.e., below a predetermined signal strength), the cellular data network connection is used), 
wherein the first link is a Wireless-Fidelity (WIFI) network communication link and each of the second link and the third link is a mobile network communication link (Figure 1; Paragraph [0032, 0044 and 0053-0056] The UAV is capable of switching between a point-to-point connection (WiFi) and a data network connection. The data network connection may be a cellular connection; The connection module may have one or more of the following types of connection abilities: Broadband cellular such as 4G LTE, point to point radio, WiFi, Bluetooth, etc. The communication link between computers may include multiple types of links including WiFi, 4G and any combination thereof, for example. A combination of communication links may also include direct RF and cellular data connections for data transmission.); 
and determine one or more data transmission links based on the link quality of the first link, the link quality of the second link, and the link quality of the third link (Figure 1; Paragraph [0032 and 0044] The UAV control system can choose between a point-to-point radio frequency connection and a cellular data network connection. The decision on which connection is used is based upon the signal strength between the UAV and the base unit controller. When the signal strength is relatively strong (i.e., above a predetermined signal strength), the point-to-point radio frequency is used. When the signal strength is relatively weak (i.e., below a predetermined signal strength), the cellular data network connection is used).
Listwin readily discloses the limitations of Claim 1 but may not go into specific detail regarding link quality of a third link between the base station and the UAV controller and determining one or more data transmission links based on the link quality of the first link, the link quality of the second link, and the link quality of the third link.
However, Liu more specifically teaches link quality of a third link between the base station and the UAV controller and determining one or more data transmission links based on the link quality of the first link, the link quality of the second link, and the link quality of the third link (Figure 1 and 2; Paragraph [0058-0065, 0073-0092, 0098 and 0103-0115] Direct communications between a ground control device (UAV controller) and UAV as well as cellular communications between the ground control device (UAV controller) and a relay station (base station) and communications between relay station and UAV; Optionally, the relay station is further configured to detect, in real time, a communication signal strength between the relay station and the unmanned aerial vehicle. Optionally, the preset condition includes one of the following conditions: the communication signal strength between the relay station and the unmanned aerial vehicle is higher than communication signal strengths between other relay stations and the unmanned aerial vehicle and higher than a communication signal strength between the ground control device and the unmanned aerial vehicle by a first threshold; The communication signal strength between the ground control device and the unmanned aerial vehicle is less than a second threshold, and among all relay stations, the communication signal strength between the relay station and the unmanned aerial vehicle is the highest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Listwin with the teachings of Luo. Luo provides a system which is convenient to use and inexpensive, and can increase distance between the unmanned aerial vehicle and a ground control terminal. The system has high networking flexibility, can access public network and reduce ad hoc mode controllable delay, and realizes strong real-time performance and improves real-time image transmission stability (Luo Abstract; Paragraph [0002-0012 and 0067-0068]).
Listwin in view of Liu disclose various ways to determine the link quality of the multiple links but may not get explicit regarding determining link quality of a third link between the base station and the UAV controller.
However, Luo more specifically teaches determining link quality of a third link between the base station and the UAV controller (Paragraph [0027-0029] One of the electronic devices 220(0)-220(3) is selected to relay the MSG1 message from the base station 210 to the electronic device 230 on the basis of various characteristics, such as signal quality, signal interference, history of successful transmissions, stability of potential relay devices, etc. A number of selected relays may be based on various characteristics, such number of available relays, traffic through each relay, signal quality, magnitude of interference, history of successful transmissions, stability of potential relays, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Listwin in view of Liu with the teachings of Luo. Luo provides techniques where the system can enhance existing communication links in providing additional connections to devices that can utilize or demand such links. The drone can move to follow traffic to help with communication congestion during high volume traffic. The channel estimation can compensate for the frequency-domain (Luo Abstract; Paragraph [0010-0012 and 0079]).

Regarding Claim 9, Listwin in view of Liu and Luo disclose the UAV of Claim 8. Listwin in view of Liu and Luo further disclose wherein the processor is further configured to: when the link quality of the first link is greater than a first threshold, determine the WIFI network communication link as the one or more data transmission links; when the link quality of the first link is less than the first threshold and greater than a second threshold, the link quality of the second link is greater than a third threshold and not greater than a fourth threshold, and the link quality of the third link is greater than a fifth threshold and not greater than a sixth threshold, determine the WIFI network communication link and the mobile network communication link as the one or more data transmission links; and when the link quality of the first link is less than the second threshold, the link quality of the second link is greater than the fourth threshold, and the link quality of the third link is greater than the sixth threshold, determine the mobile network communication link as the one or more data transmission links (Liu Figure 1; Paragraph [0032, 0044 and 0061-0062] The UAV control system can choose between a point-to-point radio frequency connection and a cellular data network connection. The decision on which connection is used is based upon the signal strength between the UAV and the base unit controller. When the signal strength is relatively strong (i.e., above a predetermined signal strength), the point-to-point radio frequency is used. When the signal strength is relatively weak (i.e., below a predetermined signal strength), the cellular data network connection is used); Liu Figure 1 and 2; Paragraph [0058-0065, 0073-0092, 0098 and 0103-0115] Direct communications between a ground control device (UAV controller) and UAV as well as cellular communications between the ground control device (UAV controller) and a relay station (base station) and communications between relay station and UAV; Optionally, the relay station is further configured to detect, in real time, a communication signal strength between the relay station and the unmanned aerial vehicle. Optionally, the preset condition includes one of the following conditions: the communication signal strength between the relay station and the unmanned aerial vehicle is higher than communication signal strengths between other relay stations and the unmanned aerial vehicle and higher than a communication signal strength between the ground control device and the unmanned aerial vehicle by a first threshold; The communication signal strength between the ground control device and the unmanned aerial vehicle is less than a second threshold, and among all relay stations, the communication signal strength between the relay station and the unmanned aerial vehicle is the highest)). 

Regarding Claim 10, Listwin in view of Liu and Luo disclose the UAV of Claim 9. Listwin in view of Liu and Luo further disclose wherein the first threshold, the second threshold, the third threshold, the fourth threshold, the fifth threshold, and the sixth threshold are set by at least one of the base station or the UAV controller (Listwin Paragraph [0044] The UAV control system can choose between a point-to-point radio frequency connection and a cellular data network connection. The decision on which connection is used is based upon the signal strength between the UAV and the base unit controller. When the signal strength is relatively strong (i.e., above a predetermined signal strength), the point-to-point radio frequency is used. When the signal strength is relatively weak (i.e., below a predetermined signal strength), the cellular data network connection is used; Liu Figure 1 and 2; Paragraph [0011-0014 and 0112-0116] When the unmanned aerial vehicle flies to a location on the link (1) at which a signal is relatively weak (for example, the unmanned aerial vehicle is blocked and beyond a line of sight), if a relay station 1 satisfies a preset condition, a space link (2) is switched to for communication between the relay station 1 and the unmanned aerial vehicle, and an uplink signal and/or a downlink signal is transmitted. The preset condition may be set according to an actual situation; Luo Paragraph [0027]).

Regarding Claim 14, Listwin in view of Liu and Luo disclose the UAV of Claim 8. Listwin in view of Liu and Luo further disclose wherein the processor is further configured to receive the link quality of the third link from the UAV controller (Liu Paragraph [0114] When one of the relay stations is determined to satisfy the preset condition, for example, when a remote control signal strength detected by this relation station is higher than signal strengths detected by remaining relay stations (including the ground control device) by a threshold (which is set based on an actual test requirement, for example, may be set to 6 dB), remote control signal communication between the ground control device and the unmanned aerial vehicle is forwarded by the relay station, to ensure best remote control signal quality of the unmanned aerial vehicle. For example, when the ground control device communicates with the unmanned aerial vehicle by using the radio link (1), if the ground control device detects that a signal strength received from the unmanned aerial vehicle is −90 dBm, and the relay station 1 detects that a remote control signal strength received from the unmanned aerial vehicle by using the radio link (2) is −84 dBm, the ground control device delivers a synchronization instruction to instruct the relay station 1 and the unmanned aerial vehicle to be synchronized, and the ground control device receives a signal from the unmanned aerial vehicle by using only the radio link (1); Luo Paragraph [0027-0029] One of the electronic devices 220(0)-220(3) is selected to relay the MSG1 message from the base station 210 to the electronic device 230 on the basis of various characteristics, such as signal quality, signal interference, history of successful transmissions, stability of potential relay devices, etc. A number of selected relays may be based on various characteristics, such number of available relays, traffic through each relay, signal quality, magnitude of interference, history of successful transmissions, stability of potential relays, etc).

Regarding Claim 16, Listwin discloses a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of an unmanned aerial vehicle (UAV), cause the UAV to perform a data transmission method (Abstract; Figure 1, 2, 5 and 6), the method comprising: 
determining link quality of a first link between the UAV and a UAV controller, link quality of a second link between the UAV and a base station, and link quality of a third link between the base station and the UAV controller (Figure 1; Paragraph [0032 and 0044] The UAV control system can choose between a point-to-point radio frequency connection and a cellular data network connection. The decision on which connection is used is based upon the signal strength between the UAV and the base unit controller. When the signal strength is relatively strong (i.e., above a predetermined signal strength), the point-to-point radio frequency is used. When the signal strength is relatively weak (i.e., below a predetermined signal strength), the cellular data network connection is used), 
wherein the first link is a Wireless-Fidelity (WIFI) network communication link and each of the second link and the third link is a mobile network communication link (Figure 1; Paragraph [0032, 0044 and 0053-0056] The UAV is capable of switching between a point-to-point connection (WiFi) and a data network connection. The data network connection may be a cellular connection; The connection module may have one or more of the following types of connection abilities: Broadband cellular such as 4G LTE, point to point radio, WiFi, Bluetooth, etc. The communication link between computers may include multiple types of links including WiFi, 4G and any combination thereof, for example. A combination of communication links may also include direct RF and cellular data connections for data transmission.); 
and determining one or more data transmission links based on the link quality of the first link, the link quality of the second link, and the link quality of the third link (Figure 1; Paragraph [0032 and 0044] The UAV control system can choose between a point-to-point radio frequency connection and a cellular data network connection. The decision on which connection is used is based upon the signal strength between the UAV and the base unit controller. When the signal strength is relatively strong (i.e., above a predetermined signal strength), the point-to-point radio frequency is used. When the signal strength is relatively weak (i.e., below a predetermined signal strength), the cellular data network connection is used).
Listwin readily discloses the limitations of Claim 1 but may not go into specific detail regarding link quality of a third link between the base station and the UAV controller and determining one or more data transmission links based on the link quality of the first link, the link quality of the second link, and the link quality of the third link.
However, Liu more specifically teaches link quality of a third link between the base station and the UAV controller and determining one or more data transmission links based on the link quality of the first link, the link quality of the second link, and the link quality of the third link (Figure 1 and 2; Paragraph [0058-0065, 0073-0092, 0098 and 0103-0115] Direct communications between a ground control device (UAV controller) and UAV as well as cellular communications between the ground control device (UAV controller) and a relay station (base station) and communications between relay station and UAV; Optionally, the relay station is further configured to detect, in real time, a communication signal strength between the relay station and the unmanned aerial vehicle. Optionally, the preset condition includes one of the following conditions: the communication signal strength between the relay station and the unmanned aerial vehicle is higher than communication signal strengths between other relay stations and the unmanned aerial vehicle and higher than a communication signal strength between the ground control device and the unmanned aerial vehicle by a first threshold; The communication signal strength between the ground control device and the unmanned aerial vehicle is less than a second threshold, and among all relay stations, the communication signal strength between the relay station and the unmanned aerial vehicle is the highest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Listwin with the teachings of Luo. Luo provides a system which is convenient to use and inexpensive, and can increase distance between the unmanned aerial vehicle and a ground control terminal. The system has high networking flexibility, can access public network and reduce ad hoc mode controllable delay, and realizes strong real-time performance and improves real-time image transmission stability (Luo Abstract; Paragraph [0002-0012 and 0067-0068]).
Listwin in view of Liu disclose various ways to determine the link quality of the multiple links but may not get explicit regarding determining link quality of a third link between the base station and the UAV controller.
However, Luo more specifically teaches determining link quality of a third link between the base station and the UAV controller (Paragraph [0027-0029] One of the electronic devices 220(0)-220(3) is selected to relay the MSG1 message from the base station 210 to the electronic device 230 on the basis of various characteristics, such as signal quality, signal interference, history of successful transmissions, stability of potential relay devices, etc. A number of selected relays may be based on various characteristics, such number of available relays, traffic through each relay, signal quality, magnitude of interference, history of successful transmissions, stability of potential relays, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Listwin in view of Liu with the teachings of Luo. Luo provides techniques where the system can enhance existing communication links in providing additional connections to devices that can utilize or demand such links. The drone can move to follow traffic to help with communication congestion during high volume traffic. The channel estimation can compensate for the frequency-domain (Luo Abstract; Paragraph [0010-0012 and 0079]).

Regarding Claim 17, Listwin in view of Liu and Luo disclose the non-transitory computer-readable storage medium of Claim 16. Listwin in view of Liu and Luo further disclose wherein determining the one or more data transmission links for the data to be transmitted based on the link quality of the first link, the link quality of the second link, and the link quality of the third link comprises: when the link quality of the first link is greater than a first threshold, determining the WIFI network communication link as the one or more data transmission links; when the link quality of the first link is less than the first threshold and greater than a second threshold, the link quality of the second link is greater than a third threshold and not greater than a fourth threshold, and the link quality of the third link is greater than a fifth threshold and not greater than a sixth threshold, determining the WIFI network communication link and the mobile network communication link as the one or more data transmission links; and when the link quality of the first link is less than the second threshold, the link quality of the second link is greater than the fourth threshold, and the link quality of the third link is greater than the sixth threshold, determining the mobile network communication link as the one or more data transmission links (Liu Figure 1; Paragraph [0032, 0044 and 0061-0062] The UAV control system can choose between a point-to-point radio frequency connection and a cellular data network connection. The decision on which connection is used is based upon the signal strength between the UAV and the base unit controller. When the signal strength is relatively strong (i.e., above a predetermined signal strength), the point-to-point radio frequency is used. When the signal strength is relatively weak (i.e., below a predetermined signal strength), the cellular data network connection is used); Liu Figure 1 and 2; Paragraph [0058-0065, 0073-0092, 0098 and 0103-0115] Direct communications between a ground control device (UAV controller) and UAV as well as cellular communications between the ground control device (UAV controller) and a relay station (base station) and communications between relay station and UAV; Optionally, the relay station is further configured to detect, in real time, a communication signal strength between the relay station and the unmanned aerial vehicle. Optionally, the preset condition includes one of the following conditions: the communication signal strength between the relay station and the unmanned aerial vehicle is higher than communication signal strengths between other relay stations and the unmanned aerial vehicle and higher than a communication signal strength between the ground control device and the unmanned aerial vehicle by a first threshold; The communication signal strength between the ground control device and the unmanned aerial vehicle is less than a second threshold, and among all relay stations, the communication signal strength between the relay station and the unmanned aerial vehicle is the highest)).

Regarding Claim 18, Listwin in view of Liu and Luo disclose the non-transitory computer-readable storage medium of Claim 17. Listwin in view of Liu and Luo further disclose wherein the first threshold, the second threshold, the third threshold, the fourth threshold, the fifth threshold, and the sixth threshold are set by at least one of the base station or the UAV controller (Listwin Paragraph [0044] The UAV control system can choose between a point-to-point radio frequency connection and a cellular data network connection. The decision on which connection is used is based upon the signal strength between the UAV and the base unit controller. When the signal strength is relatively strong (i.e., above a predetermined signal strength), the point-to-point radio frequency is used. When the signal strength is relatively weak (i.e., below a predetermined signal strength), the cellular data network connection is used; Liu Figure 1 and 2; Paragraph [0011-0014 and 0112-0116] When the unmanned aerial vehicle flies to a location on the link (1) at which a signal is relatively weak (for example, the unmanned aerial vehicle is blocked and beyond a line of sight), if a relay station 1 satisfies a preset condition, a space link (2) is switched to for communication between the relay station 1 and the unmanned aerial vehicle, and an uplink signal and/or a downlink signal is transmitted. The preset condition may be set according to an actual situation; Luo Paragraph [0027]).

Claims 4, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Listwin in view of Liu and Luo as applied to claim 1 above, and further in view of Laselva et al. U.S. Patent Application Publication 2018/0270679, hereinafter Laselva.

Regarding Claim 4, Listwin in view of Liu and Luo disclose the method of Claim 1. Listwin in view of Liu and Luo disclose determination of data transmission links for data to be transmitted based on the quality links (Listwin Paragraph [0005-0009 0032, 0044 and 0054] Determination of transmission links based on signal strength;  Liu Figure 1 and 2; Paragraph [0114-0116] Communication via ground control device using WiFi or communication through a relay station using cellular based on signal quality).
Listwin in view of Liu and Luo fail to disclose when a data volume of the data to be transmitted is greater than a first volume threshold wherein determining the one or more data transmission links for the data to be transmitted based on the link quality of the first link, the link quality of the second link, and the link quality of the third link comprises: when a data volume of the data to be transmitted is greater than a first volume threshold, determining the WIFI network communication link and the mobile network communication link as the one or more data transmission links; when the data volume of the data to be transmitted is not greater than the first volume threshold, comparing the link quality of the first link, the link quality of the second link, and the link quality of the third link; when both of the link quality of the second link and the link quality of the third link are greater than or equal to the link quality of the first link, determining the mobile network communication link as the one or more data transmission links; and when at least one of the link quality of the second link or the link quality of the third link is not greater than or equal to the link quality of the first link, determining the WIFI network communication link as the one or more data transmission links.
However, Laselva more specifically teaches when a data volume of the data to be transmitted is greater than a first volume threshold wherein determining the one or more data transmission links for the data to be transmitted based on the link quality of the first link, the link quality of the second link, and the link quality of the third link comprises: when a data volume of the data to be transmitted is greater than a first volume threshold, determining the WIFI network communication link and the mobile network communication link as the one or more data transmission links; when the data volume of the data to be transmitted is not greater than the first volume threshold, comparing the link quality of the first link, the link quality of the second link, and the link quality of the third link; when both of the link quality of the second link and the link quality of the third link are greater than or equal to the link quality of the first link, determining the mobile network communication link as the one or more data transmission links; and when at least one of the link quality of the second link or the link quality of the third link is not greater than or equal to the link quality of the first link, determining the WIFI network communication link as the one or more data transmission links (Paragraph [0026] in any scenario where at least one of the multiple radio links available to the device uses non-scheduled operations, the UE will have to determine the uplink transmission mode/links. Consider the example of LTE-WLAN aggregation (LWA) where the uplink transmission mode is to be largely controlled by the UE in that it is the UE that determines, based on its own logic, how to serve the traffic via LTE and/or via WLAN. The network provides only a threshold depending on the UE's amount of buffered data to indicate when the UE can start using a split bearer, i.e. splitting/aggregating the data belonging to one bearer across LTE and WLAN interfaces (and in principle could also release the LWA configuration altogether in case of poor performance); Based on the quality and performance and the amount of buffered data a proportion of data is determined to be used between LTE and/or WLAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Listwin in view of Liu and Luo with the teachings of Laselva. Laselva provides a solution which enables minimizing non-scheduled operations due to inherent radio spectrum efficiency costs. The method enables effectively computing the single multi-link reliability metric with the multi-mode device across the set of multiple radio links (Laselva Abstract; Paragraph [0001-0013]).

Regarding Claim 11, Listwin in view of Liu and Luo disclose the UAV of Claim 8. Listwin in view of Liu and Luo disclose determination of data transmission links for data to be transmitted based on the quality links (Listwin Paragraph [0005-0009 0032, 0044 and 0054] Determination of transmission links based on signal strength;  Liu Figure 1 and 2; Paragraph [0114-0116] Communication via ground control device using WiFi or communication through a relay station using cellular based on signal quality).
Listwin in view of Liu and Luo fail to disclose when a data volume of the data to be transmitted is greater than a first volume threshold wherein the processor is further configured to: when a data volume of data to be transmitted is greater than a first volume threshold, determine the WIFI network communication link and the mobile network communication link as the one or more data transmission links; when the data volume of the data to be transmitted is not greater than the first volume threshold, compare the link quality of the first link, the link quality of the second link, and the link quality of the third link; when both of the link quality of the second link and the link quality of the third link are greater than or equal to the link quality of the first link, determine the mobile network communication link as the one or more data transmission links; and when at least one of the link quality of the second link or the link quality of the third link is not greater than or equal to the link quality of the first link, determine the WIFI network communication link as the one or more data transmission links (Paragraph [0026] in any scenario where at least one of the multiple radio links available to the device uses non-scheduled operations, the UE will have to determine the uplink transmission mode/links. Consider the example of LTE-WLAN aggregation (LWA) where the uplink transmission mode is to be largely controlled by the UE in that it is the UE that determines, based on its own logic, how to serve the traffic via LTE and/or via WLAN. The network provides only a threshold depending on the UE's amount of buffered data to indicate when the UE can start using a split bearer, i.e. splitting/aggregating the data belonging to one bearer across LTE and WLAN interfaces (and in principle could also release the LWA configuration altogether in case of poor performance); Based on the quality and performance and the amount of buffered data a proportion of data is determined to be used between LTE and/or WLAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Listwin in view of Liu and Luo with the teachings of Laselva. Laselva provides a solution which enables minimizing non-scheduled operations due to inherent radio spectrum efficiency costs. The method enables effectively computing the single multi-link reliability metric with the multi-mode device across the set of multiple radio links (Laselva Abstract; Paragraph [0001-0013]). 

Regarding Claim 19, Listwin in view of Liu and Luo disclose the non-transitory computer-readable storage medium of Claim 16. Listwin in view of Liu and Luo disclose determination of data transmission links for data to be transmitted based on the quality links (Listwin Paragraph [0005-0009 0032, 0044 and 0054] Determination of transmission links based on signal strength;  Liu Figure 1 and 2; Paragraph [0114-0116] Communication via ground control device using WiFi or communication through a relay station using cellular based on signal quality).
Listwin in view of Liu and Luo fail to disclose when a data volume of the data to be transmitted is greater than a first volume threshold wherein determining the one or more data transmission links for the data to be transmitted based on the link quality of the first link, the link quality of the second link, and the link quality of the third link comprises: when a data volume of the data to be transmitted is greater than a first volume threshold, determining the WIFI network communication link and the mobile network communication link as the one or more data transmission links; when the data volume of the data to be transmitted is not greater than the first volume threshold, comparing the link quality of the first link, the link quality of the second link, and the link quality of the third link; when both of the link quality of the second link and the link quality of the third link are greater than or equal to the link quality of the first link, determining the mobile network communication link as the one or more data transmission links; and when at least one of the link quality of the second link or the link quality of the third link is not greater than or equal to the link quality of the first link, determining the WIFI network communication link as the one or more data transmission links (Paragraph [0026] in any scenario where at least one of the multiple radio links available to the device uses non-scheduled operations, the UE will have to determine the uplink transmission mode/links. Consider the example of LTE-WLAN aggregation (LWA) where the uplink transmission mode is to be largely controlled by the UE in that it is the UE that determines, based on its own logic, how to serve the traffic via LTE and/or via WLAN. The network provides only a threshold depending on the UE's amount of buffered data to indicate when the UE can start using a split bearer, i.e. splitting/aggregating the data belonging to one bearer across LTE and WLAN interfaces (and in principle could also release the LWA configuration altogether in case of poor performance); Based on the quality and performance and the amount of buffered data a proportion of data is determined to be used between LTE and/or WLAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Listwin in view of Liu and Luo with the teachings of Laselva. Laselva provides a solution which enables minimizing non-scheduled operations due to inherent radio spectrum efficiency costs. The method enables effectively computing the single multi-link reliability metric with the multi-mode device across the set of multiple radio links (Laselva Abstract; Paragraph [0001-0013]).

Claims 5, 6, 12, 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Listwin in view of Liu and Luo as applied to claim 2 above, and further in view of Li et al. U.S Patent Application Publication 2017/0099625, hereinafter Li.

Regarding Claim 5, Listwin in view of Liu and Luo disclose the method of Claim 2. Listwin in view of Liu and Luo disclose transmission using a WIFI network communication link and a mobile network communication link including communication through a base station and UAV controller but fail to explicitly disclose when the WIFI network communication link and the mobile network communication link are determined as the one or more data transmission links, dividing the data to be transmitted into first and second sets of data according to a set proportion; and sending the first set of data to the UAV controller through the first link, and sending the second set of data to the base station through the second link so that the base station further sends the second set of data to the UAV controller through the third link.
However, Li teaches when the WIFI network communication link and the mobile network communication link are determined as the one or more data transmission links, dividing the data to be transmitted into first and second sets of data according to a set proportion; and sending the first set of data to the UAV controller through the first link, and sending the second set of data to the base station through the second link so that the base station further sends the second set of data to the UAV controller through the third link (Figure 1; Paragraph [0052-0071] managing communication of packets includes: providing, by an application on a user device, a plurality of IP data packets; separating, by the user device, the plurality of IP data packets into a first set and a second set of IP data packets, according to channel conditions of a cellular network and a wireless local area network (WLAN); and transmitting, from the user device to a transceiver node, the first set of IP data packets using a cellular network protocol of the cellular network and the second set of IP data packets using a WLAN protocol of the WLAN, causing the transceiver node to aggregate the first set of IP data packets transmitted using the cellular network protocol with the second set of IP data packets transmitted using the WLAN protocol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Listwin in view of Liu and Luo with the teachings of Li. Li provides a solution in which wireless communication devices and/or base stations can operate to enhance performance, reduce costs and/or size, and/or enhance broadband applications. The network and processing efficiency are increased (Li Abstract; Paragraph [0002-0007 and 0087]).

Regarding Claim 6, Listwin in view of Liu, Luo and Li disclose the method of Claim 5. Listwin in view of Liu, Luo and Li further disclose wherein the set proportion is set by the UAV controller (Li Paragraph [0052-0071] providing, by an application on a user device, a plurality of IP data packets; separating, by the user device, the plurality of IP data packets into a first set and a second set of IP data packets, according to channel conditions of a cellular network and a wireless local area network (WLAN); That is based on the channel conditions the device can set the proportion to be used for cellular and WIFI).

Regarding Claim 12, Listwin in view of Liu and Luo discloses the UAV of Claim 9, Listwin in view of Liu and Luo disclose transmission using a WIFI network communication link and a mobile network communication link including communication through a base station and UAV controller but fail to explicitly disclose wherein the processor is further configured to: when the WIFI network communication link and the mobile network communication link are determined as the one or more data transmission links, divide the data to be transmitted into first and second sets of data according to a set proportion; and send the first set of data to the UAV controller through the first link and send the second set of data to the base station through the second link so that the base station further sends the second set of data to the UAV controller through the third link.
However, Li teaches wherein the processor is further configured to: when the WIFI network communication link and the mobile network communication link are determined as the one or more data transmission links, divide the data to be transmitted into first and second sets of data according to a set proportion; and send the first set of data to the UAV controller through the first link and send the second set of data to the base station through the second link so that the base station further sends the second set of data to the UAV controller through the third link (Figure 1; Paragraph [0052-0071] managing communication of packets includes: providing, by an application on a user device, a plurality of IP data packets; separating, by the user device, the plurality of IP data packets into a first set and a second set of IP data packets, according to channel conditions of a cellular network and a wireless local area network (WLAN); and transmitting, from the user device to a transceiver node, the first set of IP data packets using a cellular network protocol of the cellular network and the second set of IP data packets using a WLAN protocol of the WLAN, causing the transceiver node to aggregate the first set of IP data packets transmitted using the cellular network protocol with the second set of IP data packets transmitted using the WLAN protocol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Listwin in view of Liu and Luo with the teachings of Li. Li provides a solution in which wireless communication devices and/or base stations can operate to enhance performance, reduce costs and/or size, and/or enhance broadband applications. The network and processing efficiency are increased (Li Abstract; Paragraph [0002-0007 and 0087]).

Regarding Claim 13, Listwin in view of Liu, Luo and Li disclose the UAV of Claim 12. Listwin in view of Liu, Luo and Li further disclose wherein the set proportion is set by the UAV controller (Li Paragraph [0052-0071] providing, by an application on a user device, a plurality of IP data packets; separating, by the user device, the plurality of IP data packets into a first set and a second set of IP data packets, according to channel conditions of a cellular network and a wireless local area network (WLAN); That is based on the channel conditions the device can set the proportion to be used for cellular and WIFI). 

Regarding Claim 20, Listwin in view of Liu and Luo disclose the non-transitory computer-readable storage medium of Claim 17. Listwin in view of Liu and Luo disclose transmission using a WIFI network communication link and a mobile network communication link including communication through a base station and UAV controller but fail to explicitly disclose wherein the method further comprises: when the WIFI network communication link and the mobile network communication link are determined as the one or more data transmission links, dividing the data to be transmitted into first and second sets of data according to a set proportion; and sending the first set of data to the UAV controller through the first link, and sending the second set of data to the base station through the second link so that the base station further sends the second set of data to the UAV controller through the third link.
However, Li teaches wherein the method further comprises: when the WIFI network communication link and the mobile network communication link are determined as the one or more data transmission links, dividing the data to be transmitted into first and second sets of data according to a set proportion; and sending the first set of data to the UAV controller through the first link, and sending the second set of data to the base station through the second link so that the base station further sends the second set of data to the UAV controller through the third link (Figure 1; Paragraph [0052-0071] managing communication of packets includes: providing, by an application on a user device, a plurality of IP data packets; separating, by the user device, the plurality of IP data packets into a first set and a second set of IP data packets, according to channel conditions of a cellular network and a wireless local area network (WLAN); and transmitting, from the user device to a transceiver node, the first set of IP data packets using a cellular network protocol of the cellular network and the second set of IP data packets using a WLAN protocol of the WLAN, causing the transceiver node to aggregate the first set of IP data packets transmitted using the cellular network protocol with the second set of IP data packets transmitted using the WLAN protocol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Listwin in view of Liu and Luo with the teachings of Li. Li provides a solution in which wireless communication devices and/or base stations can operate to enhance performance, reduce costs and/or size, and/or enhance broadband applications. The network and processing efficiency are increased (Li Abstract; Paragraph [0002-0007 and 0087]).

Regarding Claim 21, Listwin in view of Liu, Luo and Li disclose the non-transitory computer-readable storage medium of Claim 20. Listwin in view of Liu, Luo and Li further disclose wherein the set proportion is set by the UAV controller (Li Paragraph [0052-0071] providing, by an application on a user device, a plurality of IP data packets; separating, by the user device, the plurality of IP data packets into a first set and a second set of IP data packets, according to channel conditions of a cellular network and a wireless local area network (WLAN); That is based on the channel conditions the device can set the proportion to be used for cellular and WIFI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414